Rylakd, Judge,
delivered the opinion of the court.
The plaintiff below recovered a judgment against the defendant before a justice of the peaee. The defendant appealed to the Circuit Court. In the Circuit Court, the plaintiff (appellee) obtained a rule on the justice to perfect the transcript, which the justice did by entering a formal judgment on the verdict. The appellant, the defendant below, moved to dismiss the plaintiff’s suit, as appears by the bill of exceptions. This motion was sustained and the suit dismissed. The plaintiff excepted, and brings the case here.
It was error for the court to dismiss the plaintiff’s suit. When the appeal was taken, and the justice had filed his transcript with the clerk, it was the duty of the court to proceed to hear, try and determine the cause anew, without'regarding any error, defect or other imperfection in the proceedings of the justice. (R. C. 1845, p. 670.) The Circuit Court should have overruled the appellant’s motion, and proceeded to try the case over again on the merits. On appeals, the Circuit Court does not sit to find out the errors and irregularities of the proceedings before the justices of the peace, but to disregard all errors and *401imperfections, and try the cause anew. The same cause must be again tried, but tried on the merits.
The judgment must be reversed, and the cause remanded, with direction to the court below to proceed to try the cause on the merits ;
the other judges concur.